DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.

Response to Amendment
The amendment filed 23 November 2020 has been entered. 
Claim(s) 1, 3, 18, and 26 is/are amended;
Claim(s) 2, 10-17 and 19-25 is/are canceled;
Accordingly, claim(s) 1, 3-9, 18, and 26 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-9, 18, and 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, limitation “an initial closed position wherein said second jaw face is not parallel with said first jaw face and said second jaw distal end is in contact with said first jaw distal end and a fully closed position” (lines 15-17) present new matter since the subject not parallel with the first jaw and the second jaw distal end in contact with the first jaw distal end, and such position is disclosed as a fully closed position (see Subject Application P.G. Publication para. 26, 87, and 90-91), not initial closed position. Rather, a closed position, which is equivalent to claimed limitation “initial closed position” is shown in Fig. 23 wherein the wherein said second jaw face IS parallel with said first jaw face and said second jaw distal end is NOT in contact with said first jaw distal end. Furthermore, if Applicant is regarding the positions shown in Figs. 24-25 as initial closed position, there is no disclosure as originally filed of a fully closed position (as you cannot closed more fully that as shown in Figs. 24-25).
Regarding claim 1, limitation “wherein engagement of said at least one second jaw engagement feature with said closure cam surface pivots said second jaw to said initial closed position and engagement of said at least one second jaw engagement feature with said at least one second jaw ledge at a location distal to said closure cam surface moves said second jaw from said initially closed position to said fully closed position” (lines 25-31) present new matter since the subject application as originally filed fails to disclose said limitations. In addition to above new matter error, Subject Application as originally filed discloses that “the cam surface arrangement 4730 is configured such that upon initial engagement of the channel engagement tabs 4559 therewith, the cartridge assembly 4701 and anvil assembly 4612 are pivoted to a fully closed position wherein the cartridge distal end portion 4706 actually contacts the distal end portion 4616 of the anvil assembly 4612” (P.G. Publication para. 90). As such, initial engagement causes said second jaw to pivot to the fully closed position unlike the claimed cannot move said second jaw from said initially closed position to said fully closed position because the second jaw is already in fully closed position.
Regarding claim 18, limitations “an initial position wherein said cartridge deck surface is not parallel with said anvil face and said cartridge distal end is in contact with said anvil distal end and each said channel ledge is parallel with each said anvil ledge and a fully closed position” and “wherein engagement of said channel engagement feature with said camming surface moves said channel to said initial closed position” present new matter for the same reason as claim 1 above. 
Regarding claim 26, limitations “an initial closed position wherein said cartridge deck surface is not parallel with said staple forming surface and said cartridge distal end is in contact with said anvil distal end and each of said channel ledges are parallel with said anvil ledges and a fully closed position” and “said channel engagement flange engages said closure cam surface to pivot said channel to said initial closed position” present new matter for the same reason as claim 1 above.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

The following are the non-exhaustive factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 

Claim(s) 1, 3-9, 18, and 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, limitation “wherein engagement of said at least one second jaw engagement feature with said closure cam surface pivots said second jaw to said initial closed position and engagement of said at least one second jaw engagement feature with said at least one second jaw ledge at a location distal to said closure cam surface moves said second jaw from said initially closed position to said fully closed position” (lines 25-31) fails to comply with the enablement requirement because there is insufficient disclosure (Drawings and Specification, Factors F & G) of the element/limitation for one having the level of ordinary skill in the art (D) to be enabled to make or use the invention without high quantity of the cam surface arrangement 4730 is configured such that upon initial engagement of the channel engagement tabs 4559 therewith, the cartridge assembly 4701 and anvil assembly 4612 are pivoted to a fully closed position wherein the cartridge distal end portion 4706 actually contacts the distal end portion 4616 of the anvil assembly 4612” (P.G. Publication para. 90). As such, initial engagement causes said second jaw to pivot to the fully closed position unlike the claimed recitation. Furthermore, “engagement of said at least one second jaw engagement feature with said at least one second jaw ledge at a location distal to said closure cam surface” (claimed limitation) cannot move said second jaw from said initially closed position to said fully closed position because the second jaw is already in fully closed position. One having ordinary skill in the art, therefore, would not be enabled to recreate the claimed elements without undue experimentation, as claimed.
Regarding claim 18, limitation “wherein engagement of said channel engagement feature with said camming surface moves said channel to said initial closed position” fails to comply with the enablement requirement for the same reason as claim 1 above. 
Regarding claim 26, limitation “said channel engagement flange engages said closure cam surface to pivot said channel to said initial closed position” fails to comply with the enablement requirement for the same reason as claim 1 above.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 18, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “wherein engagement of said at least one second jaw engagement feature with said closure cam surface pivots said second jaw to said initial closed position and engagement of said at least one second jaw engagement feature with said at least one second jaw ledge at a location distal to said closure cam surface moves said second jaw from said initially closed position to said fully closed position”. As noted above in Written Description and Enablement analysis, structural relationships between initial closed position and fully closed position due to the engagements are omitted, rendering the claim incomplete.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Should Applicant believe that the rejection presently made is incorrect, Examiner suggests initiating an interview to clarify the issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731